Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00048-CR

                                         Antonio NUNEZ, Jr.,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CR3502
                          The Honorable Laura Lee Parker, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: June 19, 2019

PERMANENTLY ABATED

           Appellant’s counsel has notified the court that appellant died on June 3, 2019. This appeal

was perfected before appellant’s death and this court has not yet issued a mandate. We therefore

permanently abate the appeal. See TEX. R. APP. P. 7.1(a)(2); Vargas v. State, 659 S.W.2d 422, 423

(Tex. Crim. App. 1983).

                                                    PER CURIAM

DO NOT PUBLISH